Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because In Fig. 1, S200, “orming” should read “forming”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered.  
Applicant has argued on the third page of Applicant’s  Remarks that Niiyama does not disclose nor suggest “an encapsulating layer”.  This argument is respectfully found to be not persuasive because Niiyama discloses a display panel (para. 0001) and display device (para. 0002) and throughout the specification , and Niiyama also discloses a display panel with pixel regions (par. 0008 and throughout 
            Applicant has also argued that Niiyama fails to disclose or suggest :forming a first inorganic encapsulation layer on a side of the light emitting element away from the substrate” of amended claim 1.
             Applicant has also argued that Honma fails to cure the deficiencies of Niiyama.
               Applicant has stated that applicant has  not individually argued the dependent claims because they depend from the base claim.
                  Applicant has amended claim 1 to include limitations from claims 6 and 7.New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4,  and 8-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler et al (US 2003/0205845 A1)(“Pichler”) in view of Klun et al (US 2018/0138433 A1)(“Klun”) and of Haas et al (US 2012/0208306 A1)(“Haas”).

Providing a substrate which includes a display region which is the active display region (para. 0041) and a peripheral region surrounding the display region, which is the region in which the mask 604 is formed (para. 0062 and Fig. 6B)
The display region includes a light emitting element 602 (para. 0062)
Forming an inorganic encapsulating layer on a side of the light emitting element away from the substrate, as Pichler disclose the layer 304 in Fig. 3A may be a hybrid planarization layer (para. 0045), which is a layer that may include an inorganic layer and an organic layer
Forming a package defining wall in the peripheral region surrounding the display region, a gap separates the wall from the display region, which Pichler discloses in Fig. 6B, in which 604 are the masks which correspond to package defining walls (para. 0063-0065)
Forming an organic encapsulation layer within the package defining wall overlapping the light emitting element and the gap , as Pichler discloses layer606 which is organic (para. 0064-0066)
Peeling off the package defining wall (Fig. 6C and para. 0067), as Pichler discloses the layer may be peeled (para. 0065)
And forming a second inorganic encapsulation layer on a side of the organic encapsulation layer away from the substrate after the peeling off (Fig. 6E and para. 0067).
Pichler does not explicitly state the arrangement of the hybrid layers and Pichler does not explicitly state that an organic film is between two inorganic films.
Klun, in the same field of endeavor of OLED barrier films (Abstract) discloses that hybrid barrier films are formed of alternating inorganic and organic layers (para. 0150).
Haas, in the same field of endeavor of OLED encapsulation structures (Abstract), discloses a sandwiched organic layer between two inorganic layers in order to better protect the OLED from moisture and oxygen (para. 0051).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Haas with the method disclosed by Pichler in order to obtain the protection of the OLED  disclosed by Haas.
Re claim 2:  Pichler discloses in Fig. 6B package defining wall 604 has a square shape, as a square is defined as “a rectangle four equal sides, or anything having this form or a form approximating this.” (Merriam-Webster’s Collegiate Dictionary, 1982) .
Re claim 3:  Pichler discloses the perimeter is tens of microns wide  or 100 microns wide (para. 0058), which overlaps the recited range, therefore the recited range is obvious (MPEP 2144.05).
Re claim 4:  Pichler discloses the width of the package defining wall in a horizontal direction is less than 100 microns wide, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Pichler discloses dimension of the thickness of the  the package defining wall in the perimeter or peripheral region, and therefore the package defining wall is not greater than the perimeter.
Re claim 8:  Pichler discloses  the width of the package defining wall in a horizontal direction is less than 100 microns wide, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Pichler discloses the dimension of the  thickness package defining wall in the perimeter or peripheral region, and therefore the package defining wall is not greater than the perimeter.
Re claim 9:  Pichler discloses a resin for the package defining wall or mask 604 in Fig. 6B , as  Pichler discloses the mask may be plastic or poly-siloxane for example (para. 0063).

Re claim 11:  Pichler discloses a display manufactured by the method disclosed in claim 1 (para. 0041).

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler et al (US 2003/0205845 A1)(“Pichler”) in view of Klun et al (US 2018/0138433 A1)(“Klun”) and of Haas et al (US 2012/0208306 A1)(“Haas”)  as applied to claim 1 above, and further in view of Niiyama et al (US 2015/0212350 A1)(“Niiyama”).
Pichler discloses the limitations of claim 1 as stated above.  Pichler also discloses the mask 604 or  package defining wall can be removed by peeling (para. 0065). Pichler also discloses acrylate as the organic layer.  Pichler is silent with respect to thermal peeling process not higher than 100 degrees C.
Niiyama, in the same field of endeavor of protective layers for display devices (para. 0047), discloses an adhesive which is methacrylate (para. 0043)discloses a peeling temperature of 23 degrees C (para. 0071), and therefore the recited range is anticipated (MPEP 2131.03), or , in the alternative, is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature range disclosed by Niiyama with the method disclosed by Pichler in order to avoid damage to the materials disclosed by Pichler.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895